IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-31337
                          Summary Calendar



ABDULLAH MUHAMMAD, also known was Kirk Spencer,

                                         Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana State Penitentiary,

                                         Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 98-CV-2510-T
                         --------------------
                             July 11, 2000

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Abdullah Muhammad (“Muhammad”), Louisiana prisoner # 107286,

seeks a certificate of appealability (“COA”) to appeal the

district court’s denial of his 28 U.S.C. § 2254 petition.    See

§ 2253(c)(1)(A).   He argues that the district court erred in

dismissing, on the merits, his claim that counsel rendered

ineffective assistance by failing to cross-examine a witness

properly.   Muhammad also argues that the district court erred in

dismissing, on failure-to-exhaust grounds, his claim that counsel



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-31337
                                  -2-

was ineffective for failing to file a motion to reconsider his

sentence.

     To obtain a COA for constitutional issues, Muhammad must

make a substantial showing of the denial of a constitutional

right.    See 28 U.S.C. § 2253(c)(2).   To obtain a COA for

procedural issues, such as whether the district court correctly

dismissed a claim in a § 2254 petition for failure to exhaust,

Muhammad must show that “jurists of reason would find it

debatable whether [he] states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its

procedural ruling.”     Slack v. McDaniel, 120 S. Ct. 1595, 1604

(2000).

     Muhammad has failed to make a substantial showing of the

denial of a constitutional right with respect to his first

argument.    He has failed to show that the district court erred in

dismissing his claim that counsel rendered ineffective assistance

by failing to cross-examine a witness properly.     See Strickland

v. Washington, 466 U.S. 668, 688 (1984).     COA to appeal the first

argument is DENIED.

     Muhammad has shown that jurists of reason would find it

debatable whether the district court was correct in its

procedural ruling to dismiss his second argument for failure to

exhaust and whether he stated a valid claim of the denial of a

constitutional right.    Muhammad exhausted his available state

remedies with his “valid” claim that counsel was ineffective for
                          No. 99-31337
                               -3-

failing to file a motion to reconsider his sentence.   COA to

appeal the second argument is GRANTED.

     The district court’s judgment dismissing, on failure-to-

exhaust grounds, Muhammad’s claim that counsel was ineffective

for failing to file a motion to reconsider his sentence is hereby

VACATED, and this case is REMANDED to the district court for

consideration of the claim.